Pee Curiam.
— The respondent moves to dismiss this appeal for the reason that the alleged appeal hond is ineffectual, in that the penalty of said bond, which purports to be an appeal and supersedeas bond, is not double the amount of the judgment and $200, required by the statute for bond on appeal. This case falls squarely within the rule announced in Pierce v. Willeby, 20 Wash. 129 (54 Pac. 999); Town of Sumner v. Rogers, 21 Wash. 361 (58 Pac. 214); Galloway v. Tjossem, 22 Wash. 163 (60 Pac. 129); Beezley v. Sessions, 22 Wash. 125 (60 Pac. 130); and Graham v. American Surely Co., 28 Wash. 735 (69 Pac. 365).
The motion will be sustained, and the appeal dismissed.